NFJ Dividend, Interest & Premium Strategy FundAnnual Shareholder July 31, 2011 Meeting Results The Fund held its annual meeting of shareholders on July 20, 2011. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of John C. Maney† – Class III to serve until 2014 Re-election of Alan Rappaport – Class III to serve until 2014 Election of Bradford K. Gallagher – Class II to serve until 2013 Election of Deborah A. Zoullas – Class II to serve until 2013 Hans W. Kertess, William B. Ogden IV and James A. Jacobson continue to serve as Trustees. †Interested Trustee
